Appellate Case: 22-7031     Document: 010110757937          Date Filed: 10/25/2022        Page: 1
                                                                                       FILED
                                                                           United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                              October 25, 2022
                          _________________________________
                                                                               Christopher M. Wolpert
                                                                                   Clerk of Court
  ROBERT D. CARTER,

        Petitioner - Appellant,

  v.                                                            No. 22-7031
                                                   (D.C. No. 6:19-CV-00243-RAW-KEW)
  DEON CLAYTON, Warden,                                         (E.D. Okla.)

        Respondent - Appellee.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before MORITZ, BRISCOE, and CARSON, Circuit Judges.
                    _________________________________

        Robert Carter, a state prisoner proceeding pro se,1 seeks a certificate of

 appealability (COA) to appeal an order denying his motion under Federal Rule of Civil

 Procedure 60(b)(1) to set aside a judgment dismissing his 28 U.S.C. § 2254 petition as

 untimely. For the reasons below, we deny Carter’s request and dismiss this matter.

                                         Background

        Carter filed his § 2254 petition in July 2019, asserting various constitutional

 challenges to his Oklahoma convictions for possessing child pornography. The State



        *
           This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. But it may be cited for its persuasive value. See Fed.
 R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
         1
           “Because [Carter] is pro se, we liberally construe his filings, but we will not act
 as his advocate.” James v. Wadas, 724 F.3d 1312, 1315 (10th Cir. 2013).
Appellate Case: 22-7031      Document: 010110757937         Date Filed: 10/25/2022      Page: 2



 moved to dismiss the petition as untimely, arguing that Carter filed it more than one year

 after his convictions became final in February 2016. See 28 U.S.C. § 2241(d)(1). The

 district court agreed. So in late November 2020, it dismissed the petition, declined to

 issue a COA, and entered judgment for the State. Carter then moved for reconsideration

 under Federal Rule of Civil Procedure 59(e); the district court denied that motion in

 August 2021.

        Carter then made his first trip to this court, seeking a COA to challenge the district

 court’s ruling that the one-year statute of limitations barred his petition. See 28 U.S.C.

 § 2253(c)(1)(A). Earlier this year, we denied Carter’s COA request and dismissed the

 case. Carter v. Clayton, No. 21-7049, 2022 WL 484033, at *1 (10th Cir. Feb. 17, 2022).

 In doing so, we rejected Carter’s argument—renewed from the district court—that his

 petition was timely under § 2241(d)(1)(B) and (D) because he filed it within one year of a

 state prosecutor belatedly disclosing police reports that revealed the factual basis for a

 Fourth Amendment claim asserted in his petition. See id. at *1, *3–4.

        In June 2022, Carter reasserted that argument in a Rule 60(b)(1) motion asking the

 district court to set aside its November 2020 dismissal order. The district court denied

 Carter’s motion as untimely after determining that he did not file it within “a year after

 the entry of the judgment,” as required by Rule 60(c)(1). Carter appeals.




                                               2
Appellate Case: 22-7031     Document: 010110757937             Date Filed: 10/25/2022     Page: 3



                                           Analysis

        In his second trip to this court, Carter requests a COA to appeal the order denying

 his Rule 60(b)(1) motion.2 We may grant that request only if Carter shows that

 reasonable jurists could debate both (1) the validity of the underlying constitutional

 claims asserted in his habeas petition and (2) the district court’s procedural ruling

 denying his Rule 60(b)(1) motion to set aside the judgment dismissing his petition. See

 Slack v. McDaniel, 529 U.S. 473, 484 (2000); Buck v. Davis, 137 S. Ct. 759, 775 (2017)

 (applying Slack standard to habeas petitioner’s Rule 60(b) motion). We need not address

 the constitutional question if we conclude that reasonable jurists would not debate the

 district court’s procedural ruling. Slack, 529 U.S. at 485.

        Carter argues that reasonable jurists could disagree with the district court’s

 procedural ruling because the district court based it on a mistaken view that the Rule

 60(b)(1) motion was untimely. See Fed. R. Civ. P. 60(c)(1) (requiring parties to file Rule

 60(b)(1) motions “no more than a year after the entry of the judgment or order or the date

 of the proceeding”). Specifically, he contends that the one-year deadline for filing such a

 motion began not when the district court first entered judgment in November 2020 (as the

 district court concluded), but when it denied his Rule 59(e) reconsideration motion in




        2
           Our precedents require a COA to appeal an order denying a Rule 60(b) motion in
 a habeas case. Spitnas v. Boone, 464 F.3d 1213, 1217–18 (10th Cir. 2006). Initially, the
 district court did not consider whether to grant a COA, so when Carter appealed, we
 abated the appeal and remanded for consideration of that issue. The district court
 ultimately declined to issue a COA, and we have since lifted the abatement.
                                               3
Appellate Case: 22-7031      Document: 010110757937          Date Filed: 10/25/2022        Page: 4



 August 2021. As a result, Carter says, his Rule 60(b)(1) motion was timely because he

 filed it in June 2022—more than two months before the August 2022 deadline.

        But even if the district court’s Rule 60(b) timeliness analysis is debatable, as

 Carter suggests, its ultimate decision to deny his Rule 60(b)(1) motion is not. See Davis v.

 Roberts, 425 F.3d 830, 834 (10th Cir. 2005) (noting our discretion to deny COA on any

 ground supported by the record). In the motion, Carter mentioned no “mistake,

 inadvertence, or excusable neglect” that would support setting aside the district court’s

 decision to dismiss his § 2254 petition on statute-of-limitations grounds. Fed. R. Civ. P.

 60(b)(1). Instead, he simply reasserted an argument the district court rejected in its

 dismissal order—that he timely filed the petition within one year of receiving the police

 reports that revealed the factual basis for his Fourth Amendment claim.3 Because “Rule

 60(b) relief is not available to allow a party merely to reargue issues previously addressed

 [by] the court,” the district court here could not have granted Carter’s motion even if he

 filed it on time. Allender v. Raytheon Aircraft Co., 439 F.3d 1236, 1242 (10th Cir. 2006);

 see also Van Skiver v. United States, 952 F.2d 1241, 1244 (10th Cir. 1991) (explaining

 that Rule 60(b) relief is inappropriate when motion “reiterate[s] the original issues” or

 “argu[es] that the district court misapplied the law or misunderstood [a party’s]

 position”). For this reason, no reasonable jurist could debate the district court’s decision

 to deny Carter’s Rule 60(b)(1) motion, whether or not Carter timely filed it.


        3
          The motion also repeated a related argument, which the district court likewise
 rejected in its earlier dismissal order, that the statute of limitations should be equitably
 tolled based on the state prosecutor’s purported failure to timely disclose the police
 reports.
                                                4
Appellate Case: 22-7031    Document: 010110757937         Date Filed: 10/25/2022        Page: 5



                                        Conclusion

       Because Carter fails to show that reasonable jurists could debate the district

 court’s procedural ruling, we deny his COA request and dismiss this appeal. See Slack,

 529 U.S. at 484.




                                              Entered for the Court


                                              Nancy L. Moritz
                                              Circuit Judge




                                             5